office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b5 filen-139583-09 third party communication none date of communication not applicable uilc date date to --------------------- ---------------------------- ----------------------- ------------------------------------- -------------------- --------------------- ------------------------------------------- from ------------------ -------------------- ---------------- ------------------------------ ----------- -------------------- subject ------------------------------------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer country x amount a amount b ------------------------------------------------------ ----------- --------------- ----------------- filen-139583-09 issue sec_1 whether interest_expense allocable to taxpayer’s u s branch is determined under sec_1_882-5 when determining its u s income_tax_liability for its taxable years if interest_expense allocable to the branch is determined under sec_1_882-5 are insurance reserves included in i worldwide liabilities under sec_1_882-5 for purposes of determining the actual ratio used to determine its u s connected liabilities step and ii u s booked liabilities under sec_1_882-5 for purposes of determining the interest_expense allocable to its income effectively connected with a u s trade_or_business u s eci under the adjusted u s booked liabilities method step does the interest_expense paid_or_accrued on u s booked liabilities under sec_1_882-5 include interest in respect of items described in sec_807 is the deductible amount of taxpayer’s interest_expense allocated to its u s eci disallowed to any extent by sec_805 conclusion sec_1 taxpayer must use the allocation method set forth in sec_1_882-5 to determine the interest_expense allocable to its u s branch for purposes of determining its u s income_tax_liability for its taxable years the amount of interest_expense allocable to taxpayer’s u s eci is computed by applying the three-step method set forth in sec_1_882-5 in applying this method taxpayer’s insurance reserves are included in worldwide liabilities under sec_1_882-5 step for purposes of calculating the actual ratio used to determine its u s - connected liabilities taxpayer’s insurance reserves are also included in its u s booked liabilities under sec_1_882-5 step for purposes of determining the amount of interest_expense allocable to its u s eci under the adjusted u s booked liabilities method the amount of interest_paid or accrued on taxpayer’s u s booked liabilities includes interest in respect of items described in sec_807 filen-139583-09 under the theory that money is fungible a pro_rata share of the total interest_expense allocated to taxpayer’s u s eci should be allocated to each u s asset including the undivided part of taxpayer’s assets reserved to meet insurance obligations pursuant to the coordination with other code section rule in sec_1_882-5 sec_801 disallows any deduction otherwise allowable under sec_805 and sec_163 for the share of the interest_expense in respect of the insurance reserves in the absence of published guidance a reasonable approach is to disallow a proportionate share of the interest_expense under sec_805 by multiplying the total interest_expense allocated to eci under sec_1_882-5 that is the interest_expense paid_or_accrued within the taxable_year on u s booked liabilities which includes interest in respect of items described in sec_807 plus the interest_expense attributable the excess of taxpayer’s u s connected liabilities over the average u s booked liabilities by a ratio the numerator of which is the average_adjusted_basis of the assets represented by the branch’s insurance reserves for the taxable_year and the denominator of which is the average_adjusted_basis of the total u s booked assets for the taxable_year in no event can the interest_expense allocated to u s insurance reserves be less than the interest with respect to the sec_807 items as shown on taxpayer’s u s books facts taxpayer conducts a u s life_insurance business through a branch that constitutes a u s permanent_establishment as that term is defined for purposes of article v of the u s -country x income_tax treaty the treaty taxpayer files a form 1120l on a calendar_year basis for its u s life_insurance branch in tax_year sec_2001 and sec_2002 taxpayer issued debt only in country x in its timely filed income_tax returns for and taxpayer did not use the interest_expense allocation rules in sec_1_882-5 to determine its deductible_interest allocable to its u s eci when calculating its taxable_income attributable to its u s operations taxpayer subsequently filed amended returns claiming branch interest_expense deductions under sec_1_882-5 of amount a for tax_year and amount b for tax_year in computing its interest_expense allocable to its u s eci under sec_1_882-5 on its amended returns taxpayer included the branch’s insurance reserves in both u s booked and world-wide liabilities however in determining its deductible_interest expense taxpayer did not reduce the amount allocated to its u s eci by items of interest in respect of the reserves described in sec_807 law and analysis issue filen-139583-09 application of sec_1_882-5 a foreign company carrying on a life_insurance business within the u s is taxable on its eci under sec_842 and sec_801 subject_to a minimum effectively connected investment rule in sec_842 an insurance company’s eci is determined under sec_882 sec_882 provides that in determining the taxable_income of a foreign_corporation engaged in a u s trade_or_business deductions are allowed only if and to the extent that they are connected with the income that is effectively connected with the conduct of a u s trade_or_business and that the proper apportionment and allocation of deductions for this purpose shall be determined as provided in regulations prescribed by the secretary sec_1_882-5 as in effect for the years at issue the regulations provides in relevant part as follows a rules of general application- overview- i in general the amount of interest_expense of a foreign_corporation that is allocable under sec_882 to income which is or is treated as effectively connected with the conduct_of_a_trade_or_business within the u s eci is the sum of interest_paid or accrued by the foreign_corporation on its liabilities booked in the u s as adjusted under the three-step process set forth in paragraphs b c and d of this section and the specially allocated interest_expense determined under section a ii of this section the provisions of this section provide the exclusive rules for allocating interest_expense to the eci of a foreign_corporation under the three-step process the total value of the u_s_assets of a foreign_corporation is first determined under paragraph b of this section step next the amount of u s -connected liabilities is determined under paragraph c of this section step finally the amount of interest_paid or accrued on liabilities booked in the united_states as determined under paragraph d of this section is adjusted for interest_expenses attributable to the difference between u s -connected liabilities and u s -booked liabilities step alternatively a foreign_corporation may elect to determine its interest rate on u s - connected liabilities by reference to its u_s_assets using the separate currency pool method described in paragraph e of this section coordination with tax_treaties the provisions of this section provide the exclusive rules for determining the interest_expense filen-139583-09 attributable to the business profits of a permanent_establishment under a u s income_tax treaty sec_1_882-5 t d fr date fr date emphasis added taxpayer is a foreign_corporation with a permanent_establishment in the u s that is carrying on a life_insurance business a foreign_corporation carrying on an insurance_business is subject_to u s tax on its eci under sec_885 sec_842 and sec_801 sec_882 provides that taxpayer may in determining its taxable_income deduct from its gross_income amounts effectively connected with its u s trade_or_business sec_882 also provides deductions with regard to taxpayer’s eci shall be apportioned and allocated under regulations promulgated by the secretary the regulations prescribe the exclusive method notwithstanding the provisions of any applicable income_tax treaties for determining the amount of interest_expense taxpayer may deduct from its gross_income subject_to tax under sec_842 thus taxpayer must apply sec_1_882-5 to determine the allocations of its deductible_interest expense issue are insurance reserves included in worldwide liabilities under step and u s booked liabilities under step the regulations provide a formulary method for determining the amount of a foreign corporation’s interest_expense that is allocable to its u s trade_or_business the method is based upon the worldwide assets and liabilities of the entire corporation the regulations do not contain any special provisions for insurance_companies instead they reserve any special rules with respect to how insurance reserves are treated in step sec_2 and of the methodology for promulgation at a later time if appropriate see sec_1_882-5 reserved treatment of insurance reserves for purposes of determining the actual ratio sec_1_882-5 reserved treatment of insurance reserves for purposes of determining whether a booked liability was properly reflected on the books of the u s trade_or_business sec_1_882-5 reserved treatment of insurance reserves for purposes of determining the allocable amount of interest where booked liabilities equal or exceed u_s_liabilities as the preamble to regulations when proposed in states sec_1_882-5 applies to insurance_companies and a section is reserved to address specific concerns of these companies particularly with respect to the treatment of insurance reserves the service is interested in receiving comments from the public regarding the classification of filen-139583-09 insurance reserves as liabilities and other issues relevant to insurance_companies fed reg 1992_1_cb_1157 date accordingly in the absence of a special rule for insurance_companies the regulation’s approach which includes the total amount of worldwide liabilities and assets in the calculations under sec_1_882-5 applies to insurance_companies therefore reserves of an insurance_company are included in both worldwide liabilities for purposes of determining taxpayer’s u s -connected liabilities under sec_1 c and u s booked liabilities for purposes of determining taxpayer’s interest_expense allocable to its u s eci under the adjusted u s booked liabilities method under sec_1_882-5 issue does the interest_expense paid_or_accrued on u s booked liabilities under sec_1_882-5 include items of interest in respect of items described in sec_807 in describing the regulation’s formulary method a provides that the amount of interest_expense of a foreign_corporation that is allocable under sec_882 to income which is or is treated as eci is the sum of- interest_paid or accrued by the foreign_corporation on its liabilities booked in the u s as adjusted under the three-step process set forth in paragraphs b c and d of sec_1_882-5 and specially allocated interest_expense determined under section a ii of sec_1_882-5 under the three-step process step is the determination of the total value of the u_s_assets of a foreign_corporation under sec_1_882-5 step is the determination of the amount of u s connected liabilities under sec_1_882-5 finally in step the amount of interest_paid or accrued on liabilities booked in the u s as determined is adjusted for interest_expense attributable to the difference between u s connected liabilities and u s booked liabilities under sec_1_882-5 alternatively a foreign_corporation may elect to determine its interest rate on u s this conclusion is consistent with the regulations under sec_884 which include in u_s_liabilities the total_insurance_liabilities on u s business within the meaning of sec_842 of a foreign_corporation described in sec_842 to the extent such liabilities are not otherwise treated as u s liabilites by reason of sec_1_884-1 sec_1_884-1 it also complies with the legislative_history of the tax reform act which requires consistency among the branch_profits_tax and the determination of expenses conf rept no 99th cong 2d sess ii-647 the conferees wish to clarify that under regulations the rules for determining assets and liabilities treated as connected with the conduct of a u s trade_or_business for branch_tax purposes are to be consistent with rules used in allocating deductions for purposes of computing taxable_income filen-139583-09 connected liabilities by reference to its u_s_assets using the separate_currency_pools_method described in sec_1_882-5 sec_1_882-5 provides that when the u s booked liabilities exceeds u s connected liabilities the interest_expense allocable to eci is the product of the total interest_paid or accrued within the tax_year by the u s trade_or_business on u s booked liabilities and the scaling_ratio set forth in sec_1_882-5 the scaling_ratio is the ratio of u s connected liabilities to the average_total_amount_of_u_s_booked_liabilities sec_1_882-5 also provides that if u s booked liabilities equal u s connected liabilities the allocable_interest expense is the total interest_paid or accrued within the tax_year by the u s trade_or_business on u s booked liabilities sec_1_882-5 provides that when the u s booked liabilities are less than u s connected liabilities the interest_expense allocable to eci is the sum of the total interest_paid or accrued within the tax_year by the u s trade_or_business on u s booked liabilities and the excess of the amount of u s connected liabilities over the average_total_amount_of_u_s_booked_liabilities multiplied by the interest rate determined under sec_1_882-5 sec_1_882-5 does not define the interest_expense paid_or_accrued within the taxable_year on u s booked liabilities that is the amount of interest_expense added to the additional_amount allocated to taxpayer’s u s eci under step because its u s connected liabilities exceed its u s booked liabilities in order to determine the total amount allocated to taxpayer’s u s eci sec_807 - describe the items that an insurance_company takes into account as either a decrease in reserves included in income or an increase in reserves that may be deducted interest generally is taken into account in calculating amounts of reserves described in sec_807 - in that sec_807 refers to life_insurance_reserves as defined in sec_816 sec_816 defines life_insurance_reserves as those amounts that are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and set_aside to mature or liquidate either by payment or reinsurance future un-accrued claims arising from life_insurance contracts involving at the time with respect to which the reserve is computed life health or accident contingencies see also 381_us_233 t he undivided part of a life_insurance company’s assets represented by its reserves is considered as a fund held for the benefit of policyholders revrul_67_435 1967_2_cb_232 stating that life_insurance_reserves broadly defined as the difference filen-139583-09 between the present_value of the benefits and the present_value of the future premiums are amounts theoretically necessary to be reserved out of premiums which at assumed rates of interest will enable the company to pay all outstanding policies as they become claims providing the facts are in accord with the assumptions made for purposes of determining taxable_income the amount of life_insurance_reserves taken into account with respect to a contract is determined under sec_807 if the amount taken into account is the amount determined under sec_807 then the interest rate used to determine the reserves is the greater of the applicable_federal_rate as defined in sec_807 or the prevailing state assumed rate as defined in sec_807 if the amount of life_insurance_reserves for a contract is the net_surrender_value for the contract then the interest rate used in determining the reserve is the interest rate used to calculate the contract’s net_surrender_value sec_807 refers to unpaid_losses included in total_reserves under sec_816 the last sentence of the flush language of sec_807 provides that the amount of unpaid_losses other than losses on life_insurance contracts shall be the amount of discounted_unpaid_losses as defined in sec_846 the amount of discounted losses under sec_846 is calculated using an applicable_rate of interest see sec_846 and sec_846 sec_807 refers to amounts discounted at the appropriate rate of interest necessary to satisfy the obligations under insurance and annuity_contracts that do not involve life accident or health contingencies in addition the first sentence of the flush language of sec_807 provides that the appropriate rate of interest for any obligations is whichever of the following rates is the highest as of the time such obligation did not involve life accident or health contingencies the applicable_federal_interest_rate under sec_807 the prevailing_state_assumed_interest_rate under sec_807 or the rate of interest assumed by the insurance_company in determining the guaranteed benefit sec_807 refers to d ividend accumulations and other_amounts held at interest in connection with insurance and annuity_contracts the rate of interest for sec_807 reserves is the rate actually paid credited or accrued by the insurance_company with respect to the reserves see sec_1_809-2 filen-139583-09 sec_807 and sec_807 describe reserve items without mentioning interest an insurance_company may pay credit or accrue interest on these reserves if so then the rate of interest for these reserves also is the rate actually paid credited or accrued by the insurance_company with respect to the reserves see section d see also sec_812 relating to required_interest on reserves under sec_807 as discussed above under sec_807 insurance reserves are determined based in part upon rates of interest therefore because insurance reserves are included in u s booked liabilities under sec_1_882-5 any interest_paid or accrued on those liabilities should include any amounts considered interest in respect of items described in sec_807 cf sec_1_884-1 and sec_1_884-4 each of which include total_reserves defined in sec_816 and items referred to in sec_807 - in additional liabilities for purposes of the branch_profits_tax and branch-level interest tax respectively issue the deductible amount of the interest_expense allocated under sec_1_882-5 sec_885 cross references sec_842 for special provisions relating to foreign_corporations carrying on an insurance_business within the untied states in relevant part sec_842 provides that if a foreign company carrying on an insurance_business within the united_states would qualify under part i or ii of this subchapter for the taxable_year if without regard to income not effectively connected with the conduct of any trade_or_business_within_the_united_states it were a domestic_corporation such company shall be taxable under the relevant part i or ii of subchapter_l on its income effectively connected with its conduct of any trade_or_business with the united_states a life_insurance_company as defined in sec_816 is subject_to tax under part i of subchapter_l sections taxpayer’s u s trade_or_business would sec_818 provides that for purposes of part i of subchapter_n sec_861through items described in any paragraph of sec_807 shall be treated as amounts which are not interest sec_818 does not preclude the items described in sec_807 from being considered an interest_expense for purposes of determining the amount of the taxpayer’s eci under sec_1_882-5 under sec_1_884-4 branch interest includes interest_paid with respect to total_insurance_liabilities on united_states business within the meaning of sec_842 taxpayer may elect to treat its accrued interest on such liabilities as paid on the last day of the taxable_year in which the interest accrues under sec_1_884-4 thus reducing the amount of its excess_interest in the year of accrual filen-139583-09 qualify under part i of subchapter_l if it were a domestic_corporation accordingly taxpayer’s u s eci is taxable under part i of subchapter_l sec_801 defines life_insurance taxable_income as life_insurance_gross_income as defined in sec_803 reduced by life_insurance_deductions as defined by sec_804 under sec_804 life_insurance_deductions include the general_deductions provided in sec_805 among the general_deductions described in sec_805 sec_805 provides a deduction for the net increase in certain reserves required by sec_807 based upon items of interest set forth in sec_807 sec_805 provides that subject_to certain modifications described in sec_805 a life_insurance_company is allowed all of the deductions otherwise provided under subtitle a for purposes of computing taxable_income a life_insurance_company thus is generally allowed to deduct interest_expenses under sec_163 and sec_805 under sec_805 however in applying sec_163 relating to the deduction for interest no deduction is allowed for interest in respect of a reserve or similar item described in sec_807 sec_811 provides that n othing in this part shall permit that same item to be counted more than once for reserves purposes or any item to be deducted either directly or as an increase in reserves more than once sec_1_882-5 titled coordination with other sections provides that any provision that disallows defers or capitalizes interest_expense applies after determining the amount of interest_expense allocated to eci under this section for example in determining the amount of interest_expense that is disallowed as a deduction under sec_265 or sec_163 deferred under sec_163 or sec_267 or capitalized under sec_263a with respect to a united_states trade_or_business a taxpayer takes into account only the amount of interest_expense allocable to eci under this section the method for allocating and apportioning interest_expense under sec_1_882-5 recognizes that money is a fungible asset see eg sec_1_882-5 providing an approach to determine u_s_liabilities by multiplying a foreign corporation’s u_s_assets determined in step by the debt equity ratio of the entire corporation under a fungibility approach interest_expense is attributable to all activities and assets without regard to the specific reason for incurring the liability see eg sec_864 and sec_1_861-9t like sec_861 exceptions to the fungibility principle exist under sec_882 for assets and indebtedness that meet the requirements of sec_1_861-10t qualified_nonrecourse_indebtedness and c assets acquired in integrated financial transactions as limited by sec_1_861-10t related_person transactions may directly allocate interest_expense from such indebtedness to income from such asset in the manner and to the extent provided in sec_1_861-10t sec_1_882-5 filen-139583-09 the fungibility principle can be implemented with respect to the total interest_expense allocable to taxpayer’s u s eci as determined under step by allocating a proportionate share to each u s asset see eg sec_1_882-5 example under sec_1_882-5 however the interest allocated on a pro_rata basis to a particular asset might then be disallowed deferred or capitalized pursuant to another code section thus under a fungibility approach because assets represented by taxpayer’s insurance reserves are included in u_s_assets in the sec_1_882-5 formula step as well as worldwide liabilities in the actual ratio of step and u s booked liabilities under step a pro_rata portion of the total interest_expense allocable to taxpayer’s u s eci should be attributable to the branch’s insurance reserves after the allocation however the interest_deduction for the share of the interest_expense in respect of the insurance reserves would be disallowed under sec_805 pursuant to sec_1_882-5’s coordination rule in the absence of published guidance a reasonable approach is to disallow a proportionate share of the interest_expense under sec_805 by multiplying the total interest_expense allocated to eci under sec_1_882-5 that is the interest_expense paid_or_accrued within the taxable_year on u s booked liabilities which includes interest in respect of items described in sec_807 plus the interest_expense attributable to the excess of taxpayer’s u s connected liabilities over the average of u s booked liabilities by a ratio the numerator of which is the average_adjusted_basis of the assets represented by the branch’s insurance reserves for the taxable_year and the denominator of which is the average_adjusted_basis of the total u s booked assets for the taxable_year in no event can the interest_expense allocated to u s insurance reserves be less than the interest with respect to the sec_807 items as shown on taxpayer’s u s books case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call josephine firehock at if you have any further questions see also h_r rep no conference 99th cong 2d sess ii-648-649 suggesting a similar approach may be adopted by the secretary in promulgating regulations with respect to excess_interest allocable to eci under sec_1_882-5 for purposes of the branch profits interest tax namely that where indebtedness of the home_office is attributed to the branch the excess_interest is to be treated as incurred on each type of external borrowing by the corporation and determined by reference to the relative principal_amount of and the average interest rate on each type of external borrowing
